
	

113 HR 1887 IH: Offending Oil Polluters Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1887
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Engel (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny
		  certain tax benefits to persons responsible for an oil spill if such person
		  commits certain additional violations.
	
	
		1.Short titleThis Act may be cited as the
			 Offending Oil Polluters Act of
			 2013.
		2.Denial of certain
			 tax benefits to offending oil polluters
			(a)In
			 generalSubchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					XIIDenial of
				certain tax benefits to offending oil polluters
						
							Sec. 293. Denial of certain tax benefits to offending oil
				  polluters.
						
						293.Denial of
				certain tax benefits to offending oil polluters
							(a)In
				generalIn the case of an
				offending oil polluter, no deduction or credit shall be allowed under this
				chapter with respect to any amount paid or incurred in connection with a
				discharge of oil referred to in subsection (b)(1).
							(b)Offending oil
				polluterFor purposes of this section, the term offending
				oil polluter means—
								(1)any person that is a responsible party for
				a vessel or a facility from which oil is discharged (within the meaning of
				section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702)) unless—
									(A)the person has met all of its obligations
				under such Act to provide compensation for covered removal costs and damages,
				and
									(B)during the 7-year period ending on the
				first date of such discharge, the person, in connection with activities in the
				oil industry (including exploration, development, production, transportation by
				pipeline, and refining)—
										(i)was not found to have committed willful or
				repeated violations under the Occupational Safety and Health Act of 1970 (29
				U.S.C. 651 et seq.) (including State plans approved under section 18(c) of such
				Act (29 U.S.C. 667(c))) at a rate that is higher than five times the rate
				determined by the Secretary, in consultation with the Secretary of the
				Interior, to be the oil industry average for such violations for such
				period,
										(ii)was not convicted
				of a criminal violation for death or serious bodily injury,
										(iii)did not have
				more than 10 fatalities at its exploration, development, and production
				facilities and refineries as a result of violations of Federal or State health,
				safety, or environmental laws,
										(iv)was not assessed, did not enter into an
				agreement to pay, and was not otherwise required to pay, civil penalties and
				criminal fines for violations the person was found to have committed under the
				Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including State
				programs approved under sections 402 and 404 of such Act (33 U.S.C. 1342 and
				1344)) in a total amount that is equal to more than $10,000,000, and
										(v)was not assessed, did not enter into an
				agreement to pay, and was not otherwise required to pay, civil penalties and
				criminal fines for violations the person was found to have committed under the
				Clean Air Act (42 U.S.C. 7401 et seq.) (including State plans approved under
				section 110 of such Act (42 U.S.C. 7410)) in a total amount that is equal to
				more than $10,000,000, and
										(2)any person who is a member of the same
				expanded affiliated group (as defined in section 1471(e)(2)) as a person
				described in paragraph
				(1).
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter B of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Part XII. Denial of certain tax benefits to
				offending oil
				polluters
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2012.
			
